DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment received 11/17/2021. Claims 1-4, 6-10 & 13-24 are pending in this application. Claims 5, 11 & 12 are canceled. 
   EXAMINER' S AMENDMENT
2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In claims 23-24, line 1: delete “04”, and insert --4--.
	(This further amendment was not authorized by attorney of record, the examiner recognized it as minor typo error and corrected himself).  
Allowable Subject Matter
2.	Claims 1-4, 6-10 & 13-24 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: 
the steps of detecting non-conformities of the semiconductor wafer by comparing the gathered fabrication metrology data to at least one metrology data threshold; identifying a non-conforming region of the semiconductor wafer comprising an aggregation of the claims 1, 7 & 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        1/3/22